         Case 1:11-cv-11732-DJC Document 875 Filed 04/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

                        Plaintiff,                             Civil Action No. 1:11-cv-11732-
                v.                                             DJC

 TEXAS ROADHOUSE, INC., TEXAS
 ROADHOUSE HOLDINGS LLC, and
 TEXAS ROADHOUSE MANAGEMENT
 CORP., d/b/a TEXAS ROADHOUSE,

                        Defendants.



             [PROPOSED]
             XXXXXXXXXX ORDER REGARDING NON-CLEARED CHECKS

       A number of Claimants to whom checks from the QSF have been sent have not deposited

or cashed their checks within the 90-day void date on the checks. The Consent Decree is silent

on this issue. Because the Consent Decree will, absent amendment, terminate on September 30,

2020, and the Parties wish to bring finality to the check distribution process, the Parties have

moved for an order that will clarify their obligations and the rights of the Claimants who have

not deposited or cashed checks that have been issued.

        The Court agrees that action is necessary. Without such an order, a final accounting will

not be able to be completed and the QSF will need to stay open well past the current expiration

date of the Decree. The Court therefore directs the Claims Administrator to inform Claimants

whose checks have not yet cleared that, unless they contact EEOC by 45 days from the date of

this Order, the check will not be re-issued and their right to receive the payment from the QSF

will be terminated. Permission is also given for the Claims Administrator to inform the recipients




                                                                                                    2
         Case 1:11-cv-11732-DJC Document 875 Filed 04/27/20 Page 2 of 2



of any subsequently issued checks that the check will not be re-issued if received and not

deposited or cashed within 90 days of its issuance.

       IT IS SO ORDERED.

                                                      _____________________________
    April 27, 2020
                                                      United States District Judge




                                                                                             3
